942 A.2d 768 (2008)
194 N.J. 5
In the Matter of Philip J. BATTAGLIA, an Attorney at Law.
Supreme Court of New Jersey.
March 5, 2008.

ORDER
This matter having been duly presented to the Court, it is ORDERED that PHILIP J. BATTAGLIA, formerly of CLIFTON, who was admitted to the bar of this State in 1981, and who has been suspended from the practice of law since June 19, 2002, by Orders of the Court filed June 19, 2002, April 26, 2004, and March 11, 2005, be restored to the practice of law, effective immediately; and it is further
ORDERED that PHILIP J. BATTAGLIA shall enroll in and complete the Core Courses of the Skills and Methods course offered by the Institute for Continuing Legal Education and submit satisfactory proof of his successful completion thereof to the Office of Attorney Ethics; and it is further
ORDERED that PHILIP J. BATTAGLIA shall continue to attend AA meetings and provide proof of his ongoing attendance to the Office of Attorney Ethics on a schedule to be determined by the Office of Attorney Ethics and until the further Order of the Court.